Order entered April 18. 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01078-CR

                                     ERIC ROSE, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-55385-Y

                                           ORDER
         Appellant’s April 4, 2013 motion to supplement the record and to hold the briefing

schedule in abeyance is GRANTED to the extent we ORDER Official Court Reporter Sharon

Hazlewood to file, within THIRTY days of the date of this order, a supplemental reporter’s

record of the plea hearing in this case.

         We EXTEND the time to file appellant’s brief until SIXTY days from the date of this

order.

         WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Sharon Hazlewood.


                                                      /s/   LANA MYERS
                                                            JUSTICE